[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Defendant Verta Larson has moved for summary judgment in this action to foreclose a municipal tax lien.
The complaint names Verta Larson as a defendant in her capacity as co-trustee, and alleges that Verta Larson, co-trustee, and another co-trustee, own the property at 60 Washington Ave., Unit 301 in Hamden, a condominium unit.
In her motion for summary judgment, Verta Larson asserts that she is not the owner of the condominium unit in question and holds it only as a co-trustee. She therefore seeks a judgment against any individual liability for taxes.
The plaintiff Town of Hamden argues that because a co-trustee can convey a property held in trust, pursuant to 12-41 C.G.S., the co-trustees are the owners of the property for purposes of real estate taxation.
Real estate taxes are owed by the owners of real property12-41 C.G.S. Whether Verta Larson owns the property at issue or whether a trust, of which she is a trustee, owns it, is a question of fact; and the parties disagree as to whether Verta Larson has an CT Page 8220 individual ownership interest, such that she would be liable for taxes, or whether she is only a trustee as to property owned by a trust, such that the trust would be liable. Because of this factual dispute, the motion for summary judgment is denied.
Beverly J. Hodgson, Judge